Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Ishii (JP 2002202832 A), hereinafter ‘Ishii’, in view of Takashi Morii (JP 2018041170 A), hereinafter ‘Morii’ and in further view of Ozaki et al. (US 2012/0210023 A1), hereinafter ‘Ozaki’.

With regards to Claim 1, Ishii discloses a device comprising: a load test unit that determines whether to permit startup of the device using power of a battery supplying power to the device; and a control unit that starts up the device in a case where it is determined to permit startup of the device using the battery (An ON key 605 is an input key for inputting power ON. The voltage detection circuit 606 (i.e. load test unit, added by examiner)  has a stop control signal terminal 606a for detecting the voltage of the battery 610 and receiving a signal for instructing voltage detection. The ON signal inhibition circuit 607 (i.e. control unit, added by examiner)   is an AND gate, and inhibits the input of the power ON signal S601 from the ON key 605 to the CPU unless the voltage detection circuit 606 detects a voltage exceeding a predetermined value, p.11-12).
However, Ishii does not specifically disclose a first voltage is requested of a power supply apparatus to restrict power received from the power supply apparatus, wherein the control unit cancels the restriction of the received power.
Morii discloses  a first voltage is requested of a power supply apparatus to restrict power received from the power supply apparatus, (Next, the terminal information detection unit 117 determines the limit (current limit value) of the received current value by comparing the acquired voltage (VRd1) level of the CC1 terminal 108a with a threshold value (S103). In the present embodiment, the power supply capability of the external device 120 is detected based on the voltage level of the CC1 terminal 108a (see FIG. 6). When the power supply capability is not a predetermined capability, the terminal information detection unit 117 sets the current limit value based on the power supply capability detected based on the voltage level of the CC1 terminal 108a (S104, S105). On the other hand, if the power supply capability detected based on the voltage level of the CC1 terminal 108a is a predetermined capability, the determination result of the cable type is used for setting the current limit value (S106 to S109), p. 9-10; The terminal information detection unit 117 compares the voltage level (VRd1) of the CC1 terminal 108a with a threshold value (S207). When 0.2V <vRd1 ≦ 0.66V, the electronic device 110 receives external power with a current value limit of 0.5A (S208). If 0.66 V <VRd1 ≦ 1.23 V, the electronic device 110 receives external power with a current value of 1.5 A (S209). In the case of 1.23 V <VRd1, the external device 120 has a power supply capability with a current of 3.0 A. In this case, the processing of S210 to S214 is executed in order to use whether the cable is of a predetermined type (whether it is EMC in the present embodiment) as a condition for setting the current value limit, p.14).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii, in view of Morii, to request (i.e. measure, added by examiner) a first voltage of a power supply apparatus to restrict power from the power supply apparatus, while correspondingly cancel this restriction based on specific limits as discussed in Morii  when it is no longer needed (for example, cancel the restriction when the measured voltage exceeds 0.66 V, p.14).
	Ishii also does not specifically disclose where a notification of completion of connection is received from the power supply apparatus, after the device is started up and a second voltage is requested of the power supply apparatus.
Ozaki discloses a notification of completion of connection is received from the power supply apparatus, and a second voltage is requested of the power supply apparatus (More specifically, the potential of a connecting terminal is initially at the first potential level when the connecting terminal is not in connection. When the potential of the connecting terminal has changed to the second potential level, the output control section 290 starts supplying power to the connecting appliance. Then, the output control section 290 recognizes that a first type connecting appliance is connected when the potential of the connecting terminal changed to the first potential level within a predetermined period of time and changed to the second potential level after the predetermined period of time, and recognizes that a second type connecting appliance is connected when the potential of the connecting terminal has not changed to the first potential level during the predetermined period of time [0054]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii, in view of Morii, and in further view of Ozaki, to cancel a restriction when a notification of connection is received from the power supply apparatus, after the connected device is started up and a second voltage is requested of the power supply apparatus to ensure safe power delivery to specific connected devices that are turned on.

With regards to Claim 2, Ishii, in view of Morii, and in further view of Ozaki discloses the claimed invention as discussed in Claim 1.
However, Ishii does not specifically disclose a first terminal for receiving power from the power supply apparatus; and a second terminal for receiving information on power supply capability of the power supply apparatus.
Morii discloses a first terminal for receiving power from the power supply apparatus; and a second terminal for receiving information on power supply capability of the power supply apparatus (The power supply unit 11 supplies power to each unit of the electronic device 110 or charges a battery using external power from the VBUS terminal (i.e. first terminal, added by examiner) under a set current value limit, p.4; The terminal information detection unit 117 detects the voltage levels of the CC1 terminal 108a and the CC2 terminal 108b (i.e. second terminal, added by examiner), and sets a current value limit. In the connection example of FIG. 2, the terminal information detection unit 117 detects the power supply capability of the external device 120 based on the voltage VRd1 of the CC1 terminal 108a, and the interface cable 130 is a predetermined type of cable based on the voltage VRd2 of the CC2 terminal 108b, p.6).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii, in view of Morii, in further view of Ozaki and further in view of Morii, to utilize separate terminals such as a first terminal for receiving power from the power supply apparatus, and a second terminal for receiving information on power supply capability of the power supply apparatus as known in the art and discussed in Morii. 


With regards to Claim 6, Ishii, in view of Morii, and in further view of Ozaki discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 7, Ishii, in view of Morii, and in further view of Ozaki, discloses the claimed limitations as discussed in Claims 2 and 6.


With regards to Claim 11, Ishii, in view of Morii, and in further view of Ozaki discloses the claimed limitations as discussed in Claim 1.
However, Ishii does not specifically disclose a non-transitory storage medium that stores a program causing a computer to execute a method.
Ozaki discloses a non-transitory storage medium that stores a program causing a computer to execute a method (The above-described image capturing apparatus 2100 includes therein a computer system. The process taken by the judging section 2271 as described above is stored in a computer readable storage medium in the form of a program, and the process is carried out by the computer reading out this program and executing it. Here, the computer readable storage medium is a magnetic disk, a magnet-optical disk, a CD-ROM, a DVD-ROM, a semiconductor memory, or the like. Another configuration is also possible in which this computer program is distributed to a computer via a communication line, and the computer having received this distribution executes this program [0208]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii, in view of Morii, and in further view of Ozaki, to utilize a non-transitory storage medium that stores a program causing a computer to execute a method as known in the art.


With regards to Claim 12, Ishii, in view of Morii, and in further view of Ozaki discloses the claimed limitations as discussed in Claims 2 and 11.


Claims 3, 4, 8, 9, 13  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, in view of Morii, in further view of Ozaki and further in view of Yoshihiro Kuroi (US 20190138072 A1), hereinafter ‘Kuroi’.

With regards to Claim 3, Ishii, in view of Morii, and in further view of Ozaki discloses the claimed invention as discussed in Claim 1.
However, Ishii does not specifically disclose the first voltage corresponds to 5 V.
Kuroi discloses the first voltage corresponds to 5 V (The voltage output from the common power supply unit 130 is supplied to the semiconductor device 110 via the ammeters 120_A to 120_N. The current values measured by the ammeters 120_A to 120_N are supplied as detection signals D_A to D_N to the semiconductor device 101. Although not limited, the value of the voltage output from the common power supply unit 130 is, for example, the first voltage (5(V)) [0049]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii, in view of Morii, in further view of Ozaki and further in view of Kuroi, to utilize the first voltage corresponding to 5 V as a preferred voltage.


With regards to Claim 8, Ishii, in view of Morii, and in further view of Ozaki and further in view of Kuroi discloses the claimed limitations as discussed in Claims 3 and 6.


With regards to Claim 13, Ishii, in view of Morii, and in further view of Ozaki and further in view of Kuroi discloses the claimed limitations as discussed in Claims 3 and 11.


With regards to Claim 4, Ishii, in view of Morii, and in further view of Ozaki discloses the claimed invention as discussed in Claim 1.
However, Ishii does not specifically disclose the second voltage corresponds to 5 V, 9 V, 15 V, or 20 V.
Kuroi discloses the second voltage corresponds to 5 V, 9 V, 15 V, or 20 V (For example, by the power control signal PC_A, the voltage supplied to the node N2 is designated as input voltage, and it is designated to generate the voltage of 15(V) by increasing. In this case, since the first voltage (5(V)) is supplied to the node N2 via the ammeter 120_A, the power supply unit 111_A increases the input voltage 5(V) of the node N2 to 15(V) in accordance with designation of the power control signal PC_A, and the increased voltage 15(V) is output from the node N1 [0055]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii, in view of Morii, in further view of Ozaki and further in view of Kuroi, to utilize the second voltage corresponding to 5 V, 9 V, 15 V, or 20 V as a preferred voltage.


With regards to Claim 9, Ishii, in view of Morii, and in further view of Ozaki and further in view of Kuroi discloses the claimed limitations as discussed in Claims 4 and 6.


With regards to Claim 14, Ishii, in view of Morii, and in further view of Ozaki and further in view of Kuroi discloses the claimed limitations as discussed in Claims 4 and 11.


Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, in view of Morii, in further view of Ozaki and further in view of Chikuni Kawakami (US 20040008117 A1), hereinafter ‘Kawakami’.

With regards to Claim 5, Ishii, in view of Morii, and in further view of Ozaki discloses the claimed limitations as discussed in Claim 1.
However, Ishii does not specifically disclose whether an internal resistance of the battery is equal to or greater than a predetermined value.
Kawakami discloses whether an internal resistance of the battery is equal to or greater than a predetermined value (The warning device gives a warning when the calculated DC resistance value becomes greater than a predetermined warning level. When the voltage drop increases when the operating modes are changed due to consumption of the battery, the internal resistance of the battery increases [0009]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii, in view of Morii, in further view of Ozaki and further in view of Kawakami, so that the load test unit permits start up of the device based on internal resistance of the battery to improve the measurement efficiency and accuracy.


With regards to Claim 10, Ishii, in view of Morii, and in further view of Ozaki and further in view of Kawakami discloses the claimed limitations as discussed in Claims 5 and 6.

With regards to Claim 15, Ishii, in view of Morii, and in further view of Ozaki and further in view of Kawakami discloses the claimed limitations as discussed in Claims 5 and 11.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiba Yoshihiro (JP 2008-244789 A) discloses about preventing abnormal termination of an imaging apparatus due to a decrease in power supply voltage .
Kato Masami ( JP 2014015161 A ) discloses about prohibiting in-vehicle devices operation based on battery voltage.
Hashimoto et al. (WO 2020044597 A1) discloses about releasing power restrictions when certain parameters conditions are met.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                           





.